Citation Nr: 0915858	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
varicose veins.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.  

5.  Entitlement to service connection for a stomach 
disability.  

6.  Entitlement to service connection for angina.  

7.  Entitlement to service connection for multiple sclerosis.  

8.  Entitlement to service connection for a low back 
disability.   

9.  Entitlement to service connection for a respiratory 
disability.   

10.  Entitlement to service connection for glaucoma.  

11.  Entitlement to service connection for loss of vision.  

12.  Entitlement to service-connected disability compensation 
from the effective date of separation from military 
discharge.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran active service from May 1952 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence had not been presented to reopen claims for service 
connection for "varicose veins, postoperative residuals," 
migraine headaches, nervousness, and blackouts, and denied 
claims for service connection for "stomach problems," 
angina, glaucoma, emphysema, multiple sclerosis, a low back 
condition, and loss of vision, and which denied a claim of 
"entitlement to service-connected disability compensation 
from the effective date of separation from military 
discharge."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In November 1995, the Board denied the Veteran's claims 
that new and material evidence had been received to reopen 
his claims of entitlement to service connection for a 
psychiatric disorder, a seizure disorder, headaches, and 
varicose veins; the Veteran appealed, and in an unappealed 
decision, dated in January 1996, the U.S. Court of Appeals 
for Veterans Claims ("Court") affirmed the Board's 
decision.  

2.  The evidence received since the Board's November1995 
decision denying the Veteran's claims for service connection 
for a psychiatric disorder, a seizure disorder, headaches, 
and varicose veins, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matters 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  

3.  The Veteran does not have a stomach disability, angina, 
multiple sclerosis, a low back disability, a respiratory 
disability, glaucoma, or loss of vision, as a result of his 
service.  

4.  The claim of "entitlement to service-connected 
disability compensation from the effective date of separation 
from military discharge" does not set forth allegations of 
errors of fact or law for appellate consideration.  
CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's November 1995 decision denying the Veteran's claims 
for service connection for a psychiatric disorder, a seizure 
disorder, headaches, and varicose veins; the claims for an 
acquired psychiatric disorder, a seizure disorder, varicose 
veins, and headaches, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).   

2.  A stomach disability, angina, multiple sclerosis, a low 
back disability, a respiratory disability, glaucoma, and loss 
of vision, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The claim of "entitlement to service-connected 
disability compensation from the effective date of separation 
from military discharge" is dismissed.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has submitted new and material 
evidence to reopen his claims for service connection for an 
acquired psychiatric disorder, a seizure disorder, varicose 
veins, and headaches.  During his hearing, held in April 
2007, he essentially asserted that his headache and seizure 
symptoms began after he was struck in the head by a rifle 
butt while taking combat training.  

In November 1953, the RO denied a claim for service 
connection for a nervous condition.  In December 1955, the RO 
denied claims for service connection for epilepsy, and 
varicose veins.  In December 1980, the RO denied a claim for 
service connection for headaches.  In each case, there was no 
appeal, and the RO's decisions became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Following each of the aforementioned decisions, the Veteran 
repeatedly filed to reopen the claims, which were either 
denied by the RO, or the Board.  In a March 1992 rating 
decision, the RO denied the claims, and the Veteran appealed.  
In November 1995, the Board denied the claims.  The Veteran 
appealed to the Court, and in January 1996, the Court denied 
the claims.  There was no appeal, and the Court's decision 
became final.  38 U.S.C.A. §§ 7252, 7291 (West 2002).  

In March 2004, the Veteran filed to reopen his claims, and in 
an October 2004 rating decision, the RO denied the claims.  
The Veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With regard to all claims, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
epilepsies, and psychoses, when manifested to a compensable 
degree within one year of separation from service, or for 
multiple sclerosis, when manifested to a compensable degree 
within seven years of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Under 38 C.F.R. § 3.303(c) (2008), a personality disorder is 
not a disease or injury within the meaning of veterans' 
benefits law.  See also 38 C.F.R. § 4.9 (2008).  A 
personality disorder, therefore, is not the type of disease 
for which VA compensation benefits (i.e., entitlement to 
service connection) may be awarded.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid exercise of the authority granted to the Secretary . . 
. in 38 U.S.C. § 501").

The most recent and final denial of these claims was in 
November 1995.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's November 
1995 decision included the Veteran's service treatment 
records, which showed that beginning in July 1952, he was 
noted to have repeatedly gone to sick call with a multitude 
of complaints that included headaches, and "fits," 
manifested by shakes, nervousness, hyperactivity, trances, 
growling, a surge in strength, and a feeling that his eyes 
"were pulling to the back of his head."  In August 1952, he 
was afforded a neuropsychiatric examination, in which a 
service physician determined that he had an emotional 
instability reaction.  The report stated that his condition 
was not disabling and that there were no disqualifying mental 
or physical defects sufficient to warrant a discharge, that 
he was mentally responsible to distinguish right from wrong, 
and to adhere to the right, and that his condition was not 
amenable to hospitalization, treatment, training, transfer, 
or reclassification.  It was recommended that he be separated 
from service.  The Veteran's separation examination report, 
dated in September 1952, showed that his head, lower 
extremities, and his neurological system, were clinically 
evaluated as normal.  He was noted to be unsuitable for 
service because of a character and behavior disorder.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1954 and 1989.  Reports 
from the University of Oregon Medical School (UOMC), dated 
between 1954 and 1973, showed that beginning in 1954, the 
Veteran asserted that during service he had had seizures, 
blackout spells, and headaches.  He denied a history of 
serious injuries, or head injury.  He received ongoing, and 
often sporadic, treatment for his complaints, with a variety 
of notations indicating the presence of seizures, a 
conversion reaction, cephalgia, a personality disorder, and 
anxiety.  His treatment included medications such as Dilantin 
and Phenobarbitol.  A January 1955 report also showed that he 
denied a history of a head injury.  A 1968 report described a 
"seizure" (quotations in original) that was "more akin to 
a temper tantrum with crying, kicking, and rolling on the 
floor."  A statement from a UOMC employee, dated in 1968, 
summarized the Veteran's history of treatment, and stated 
that their physicians could not definitively state that the 
Veteran had epilepsy.  A report, dated in 1969, noted that he 
was a suspected malingerer.  A 1970 report included a 
description of the Veteran making a "spectacular fall" from 
a chair, being unresponsive, and stated that, when left alone 
on the floor, "he arose and sat in the chair lighting a 
cigarette.  Rapid recovery of consciousness without 
appropriated transitional stages."  

The impression was "conversion reaction versus malingering 
seizure disorder."

A VA neuropsychiatric examination report, dated in 1955, 
noted a normal neurological examination, and contained a 
diagnosis of emotional instability reaction.  A summary of 
treatment, dated in 1956, indicated hospitalization for 
psychopathic personality with emotional immaturity and 
instability.  Another summary of treatment, dated in 1959, 
indicated hospitalization for varicose veins of the right 
lower extremity, and it indicated that varicose veins also 
existed in the left lower extremity. 

A statement from a state welfare commission, dated in 1955, 
essentially indicated that the Veteran had reported that he 
could not work due to seizures.  

Two statements from a college, dated in 1955, essentially 
indicated that the Veteran had quit training, and that his 
work had been unsatisfactory due to lack of interest and 
"sickness - type not determined."  
 
A VA hospital report, dated in 1970, showed that the examiner 
determined that the Veteran had a probable seizure disorder, 
etiology unknown, characterized as "very benign," and a 
probable immature or inadequate personality disorder.  

A statement from a private physician, H.H.D., M.D., dated in 
May 1970, noted the Veteran's assertions that he began 
experiencing headaches, blackouts, and nervousness during 
service; he stated that the Veteran had an acute anxiety 
state during service, and that he was disabled due to chronic 
neurosis.  

A VA hospital report, dated in 1989, showed treatment for an 
Axis I diagnosis of major depressive disorder with 
psychiatric features versus organic psychosis, and noted a 
history of seizure disorder.  

The transcript of a hearing, held at the RO in September 
1974, showed that the Veteran testified that he was struck in 
the head with a rifle during training, that he was dazed 
after being thrown against the barracks doors a few times 
during a hand-to-hand combat demonstration, and that he 
started having headaches and seizures during service.  
Several of the Veteran's family members essentially testified 
that the Veteran did not have headaches prior to service, and 
that following separation from service he exhibited physical 
and/or psychiatric symptoms.  

The claims files also included numerous statements from 
friends and relatives, who reported that the Veteran had no 
problems prior to service, but upon his return from service 
was mentally and physically disabled.  

At the time of the Board's November 1995 denials of the 
claims, there was no competent opinion associating a current 
a seizure disorder, or varicose veins, with the Veteran's 
service.  Although Dr. H.H.D.'s statement associated 
headaches, and a psychiatric disorder, with the Veteran's 
service, the Board determined that the preponderance of the 
evidence was against these claims, as well as the claims for 
a seizure disorder, and varicose veins.  

Evidence received since the Board's November 1995 decision 
consists of VA treatment reports, dated in 1992, and between 
2000 and 2004, and reports from the Social Security 
Administration (SSA).  This evidence shows that the Veteran 
has was hospitalized in 1992 for an Axis I diagnosis of 
chronic undifferentiated schizophrenia, and an Axis III 
diagnosis of a history of seizure disorder.  He received 
treatment for psychiatric symptoms on a number of occasions 
thereafter, with notations of schizoaffective disorder, 
schizophrenia NOS (not otherwise specified), tension 
headache, depression, and hypertension.  

A decision of the SSA, dated in September 1995, indicates 
that the SSA determined that the Veteran was disabled as of 
1968, and that he had severe impairments in the form of 
obstructive pulmonary disease, headaches, seizures, angina, 
varicose vines, colitis, a kidney disorder, and depression.  

This evidence that was not of record at the time of the 
Board's November 1995 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material.  In this 
case, none of the submitted evidence is dated prior to 1992, 
which is about 40 years after separation from service.  None 
of this evidence shows current treatment for seizures (the 
1992 VA hospital report merely notes a history of seizures), 
or varicose veins.  In addition, none of the new medical 
evidence contains competent evidence to show that the Veteran 
has an acquired psychiatric disorder, a seizure disorder, 
varicose veins, or headaches, that are related to his 
service.  

In summary, the ultimate questions in these cases, which were 
previously unsubstantiated to a degree warranting service 
connection, continue to be unsupported.  

The only other pertinent evidence received since the November 
1995 denials of the claims consists of oral and written 
testimony from the Veteran.  The Veteran's own testimony and 
assertions as to a causal connection between an acquired 
psychiatric disorder, a seizure disorder, varicose veins, and 
headaches, and his service, are duplicative, and in any case 
are not new and material.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."  The 
Board therefore finds that the submitted evidence is not both 
new and material and does not raise a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156.  The claims 
are therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Veteran asserts that he has a stomach disability, angina, 
multiple sclerosis, a low back disability, a respiratory 
disability, glaucoma, and loss of vision, due to his service.  
During his hearing, held in April 2007, he essentially 
asserted that he has a stomach disability, angina, multiple 
sclerosis, a low back disability, a respiratory disability, 
glaucoma, and loss of vision, secondary to use of medications 
taken for control of symptoms of a psychiatric disorder 
incurred during service, to include seizures.  

The Veteran's service treatment reports have previously been 
discussed.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1954 and 2004.  This evidence includes 
a UOMC reports, dated between 1954 and 1969, which show that 
in 1954, he complained of symptoms that included stomach 
aches and nausea.  There was no relevant diagnosis.  A 1968 
UOMC report notes a complaint of low back pain, but does not 
contain a diagnosis.  Another UOMC report, apparently dated 
in the mid-1960's, shows treatment for eye symptoms, and that 
the Veteran had 20/20 vision, bilaterally.  The impression 
was probable meibomitis.  

A VA hospital report, covering treatment between July and 
August of 1989, notes a history of angina, and that the 
Veteran reported smoking 31/2 packs of cigarettes per day for 
ten to fifteen years, but that he had stopped smoking about 
fifteen years before.  

A VA hospital report, covering treatment between July and 
August of 1992, shows that the Veteran complained of symptoms 
that included angina, and that he reported smoking 31/2 packs 
of cigarettes per day for 30 years, with recent marijuana 
use.  

VA progress notes, dated between 2000 and 2004, show 
treatment for a variety of psychiatric and physical symptoms, 
to include chest pain, melena and nausea, diarrhea, and 
bloody stools.  These reports contain notations that include 
COPD, polyarthralgia, diverticulosis, coronary artery 
disease, chronic nausea, hypertension, and microcytosis.  It 
was also noted that he smoked marijuana regularly.  A VA 
chest X-ray report, dated in February 2000, noting chronic 
obstructive pulmonary disease (COPD), and that there was no 
interval change when this X-ray was compared with a 1999 X-
ray.  An August 2001 VA chest X-ray report also notes COPD, 
however, a 2003 VA chest X-ray report contains an impression 
of "normal." 
A December 2003 report contains an impression of low back 
strain, and states that there was no evidence of neurological 
problems or significant bony abnormalities, and that there 
was no need for an X-ray.  

The SSA reports show that the Veteran asserted that he was 
diagnosed with glaucoma in 1968, and that he was losing left 
eye vision as a result of this disease.

With regard to the claims for multiple sclerosis, glaucoma, 
and loss of vision, the Board finds that the preponderance of 
the evidence shows that the Veteran does not have these 
claimed disabilities.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
Briefly, stated, there is no competent evidence to show that 
he has multiple sclerosis, glaucoma, or an eye disorder that 
is manifested by vision loss.  In this regard, to the extent 
that a UOMC report, apparently dated in the mid-1960's, shows 
treatment for eye symptoms, the impression was probable 
meibomitis.  The Veteran was shown to have 20-/20 vision, 
bilaterally, at that time, and there is no competent evidence 
dated after this report to show that the Veteran has ever 
been found to have meibomitis.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied.  

With regard to the claims for a stomach disability, angina, 
and a low back disability, the Board initially notes that VA 
generally does not grant service connection for symptoms 
which have not been associated with trauma or a disease 
process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran is 
shown to have sought treatment for stomach, chest pain, and 
low back symptoms.  However, it does not appear that the 
Veteran has been afforded a diagnosis of a stomach 
disability, angina, or a low back disability.  The SSA's 
report notes angina, but this notation is unsupported by any 
medical evidence.  There is a notation of low back "strain" 
in 2003 (with no evidence of pathology), and a distant 
notation of a history of angina (1989 VA hospital report) 
(with no current findings).  His current conditions are shown 
to include coronary artery disease, hypertension, and chronic 
nausea.  It does not appear that his chronic nausea has ever 
been associated with a disease process.  To the extent that 
he has diverticulosis, and has complained of gastrointestinal 
symptoms such as bloody stools and diarrhea, these are not 
considered within the scope of the claim for a stomach 
disability.  Given the foregoing, it does not appear that the 
Veteran has any of these claimed conditions.  Gilpin.  
Furthermore, even assuming arguendo that these claimed 
conditions are shown, and to the extent that the Veteran is 
shown to have COPD, the earliest medical evidence to show any 
of these conditions is dated in 2000.  This is approximately 
48 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  Furthermore, there is no 
competent medical evidence to show that any of these claimed 
conditions are related to the Veteran's service.  Based on 
the above, the Board therefore finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

To the extent that the Veteran asserts that he has a stomach 
disability, angina, multiple sclerosis, a low back 
disability, a respiratory disability, glaucoma, and loss of 
vision, secondary to use of medications taken for control of 
symptoms of a psychiatric disorder incurred during service, 
to include seizures, service connection is not currently in 
effect for any disabilities, and the Board has determined 
that new and material evidence has not been presented to 
reopen the claims for an acquired psychiatric disorder, and a 
seizure disorder.  As there is no predicate disability upon 
which secondary service connection may be granted, this 
argument does not provide a basis for a grant of any of the 
claims.  See 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
stomach disability, angina, multiple sclerosis, a low back 
disability, a respiratory disability, glaucoma, and loss of 
vision, were caused by service, which ended in 1952 (more 
than 56 years ago).  In this case, while the Veteran is 
competent to report that he perceived stomach, low back, 
heart, respiratory, and vision symptoms during service, when 
the Veteran's service medical records (which show no relevant 
treatment, other than as noted, and which indicate symptoms 
associated with a personality disorder), and his post-service 
medical records are considered (which indicate that he does 
not have multiple sclerosis, a stomach disability, angina, 
multiple sclerosis, a low back disability, glaucoma, or a 
loss of vision, that the earliest relevant medical evidence 
of treatment for any current claimed disability is dated no 
earlier than 2000, and which do not contain competent 
credible evidence of a nexus between any of the claimed 
conditions and the Veteran's service), the Board finds that 
the medical evidence outweighs the Veteran's contentions that 
the claimed conditions are related to his service.  

Finally, the issues certified for appeal include 
"entitlement to service-connected disability compensation 
from the effective date of separation from military 
discharge."  In association with this claim, the Veteran has 
not specified a disability, nor has he alleged that any 
specific prior and final RO rating decision, or Board 
decision, was based on clear and unmistakable error.  See 38 
C.F.R. §§ 3.104, 3.105(a), 20.1403, 20.1404 (2008).  In 
summary, he has not identified a benefit available under the 
law.  In a case such as this one, where no legal benefit is 
shown to have been sought, there remains no allegation of 
error of fact or law for appellate consideration.  Thus, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed without prejudice.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2004.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the SSA.  
Although the Veteran has not been afforded examinations, and 
etiological opinions have not been obtained, this is not 
required.  With regard to the claims for an acquired 
psychiatric disorder, a seizure disorder, varicose veins, and 
headaches, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claims for a stomach disability, angina, 
multiple sclerosis, a low back disability, a respiratory 
disability, glaucoma, and loss of vision, as there is no 
competent evidence to show that the Veteran has these 
disabilities, and/or that any of these disabilities are 
related to service, which ended in 1952, examinations and 
etiological opinions need not be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The service, post-
service, and the Veteran's statements (as a whole) are found 
to provide highly probative evidence against these claims.  
With regard to the claim of "entitlement to service-
connected disability compensation from the effective date of 
separation from military discharge," the VCAA is 
inapplicable.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a seizure disorder, varicose veins, and 
headaches, are not reopened; the appeal is denied. 

Service connection for a stomach disability, angina, multiple 
sclerosis, a low back disability, a respiratory disability, 
glaucoma, and loss of vision, is denied.  

The claim of entitlement to service-connected disability 
compensation from the effective date of separation from 
military discharge is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


